IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 00-21113
                        Conference Calendar



STEPHAN STROUD,

                                    Plaintiff-Appellant,

versus

ALLEN POLLUNSKY; UNIVERSITY OF TEXAS MEDICAL BRANCH;
OWEN J. MURRAY; TONY GARCIA; MAJOR BELL; TROY SIMPSON,
Lieutenant; BRYAN D. BUCK; WILLIAM P. WINDHAM; TIMOTHY L.
MASSEY; BOBBY VINCENT; GRACE CHOW, M.D.; HANG T. PHUNG, M.D.,

                                    Defendants-Appellees.


                      ---------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-4004
                      ---------------------
                         October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Texas state prisoner Stephan Stroud, #745916, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous or for failure to state a claim.    He has also filed

numerous motions seeking miscellaneous relief, including motions

for a temporary restraining order, preliminary injunction,

protective custody, emergency relief, to strike appellees’ brief,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-21113
                               - 2 -

and to stay the proceedings.    All of Stroud’s pending motions are

DENIED.   The appellees’ request to strike the attachments and

exhibits to Stroud’s appeal brief is DENIED as MOOT.

     Although this court applies less stringent standards to

parties proceeding pro se than to parties represented by counsel

and liberally construes briefs of pro se litigants, pro se

parties must still brief the issues and reasonably comply with

the requirements of Fed. R. App. P. 28.     Grant v. Cuellar, 59

F.3d 523, 524 (5th Cir. 1995).    This court will not construct

arguments or theories for Stroud absent any coherent discussion

of those issues.   See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).     Stroud’s appeal is

without arguable merit and is frivolous.    See Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).    Because the appeal is

frivolous, it is DISMISSED.    See 5TH CIR. R. 42.2.

     The district court’s dismissal of the present case and this

court’s dismissal of Stroud’s appeal count as two strikes against

him for purposes of 28 U.S.C. § 1915(g).    Stroud has already

accumulated two strikes.   See Stroud v. Patton, No. 00-40819 (5th

Cir. Dec. 13, 2000)(unpublished).    Because he is subject to the

three-strikes bar under the statute, Stroud is BARRED from

proceeding in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.      See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; MOTIONS DENIED; 28 U.S.C. § 1915(g) BAR
     IMPOSED.